Citation Nr: 0528340	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-00 250	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
November 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran initially requested a travel board hearing in his 
VA Form 9, filed in November 2001.  However, after a travel 
board hearing was scheduled on his behalf, the veteran in 
correspondence received in August 2005, withdrew his request 
for the hearing and asked that his claim be sent to the Board 
for appellate consideration.

Although the December 1999 rating decision found that there 
was new and material evidence to reopen the previously denied 
claim of entitlement to service connection for residuals of a 
low back injury, the Board has a duty, under applicable law, 
to address the "new and material evidence" requirement in 
this claim.  If it is found that no new and material evidence 
has been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

During the pendency of the veteran's appeal, he submitted 
claims for compensation pursuant 38 U.S.C.A. § 1151, for 
additional back injury and dental trauma sustained while on a 
VA hospital field excursion in 1995.  

Also during the pendency of the veteran's appeal, his claim 
for service connection for residuals of a neck contusion was 
granted and assigned an initial 10 percent disability rating 
in a September 2003 rating decision.  He appealed the initial 
disability rating.  In April 2004, the RO provided the 
veteran a statement of the case regarding this issue; 
however, the veteran did not perfect his appeal of the 
determination.  Therefore, this issue is not for appellate 
consideration.


FINDINGS OF FACT

1.  In an unappealed May 1988 rating decision, the RO denied 
entitlement to service connection for residuals of a low back 
injury.  

2.  The evidence received since the May 1988 rating decision 
is neither wholly cumulative nor redundant, and it bears 
directly and substantially upon the issue of entitlement to 
service connection for residuals of a low back injury; and, 
when considered alone or together with all of the evidence, 
both old and new, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Any low back complaints noted in service were treated and 
completely resolved by the time the veteran separated from 
service.

4.  There is no competent medical evidence of record 
etiologically linking the veteran's current back disability 
to his service or any incident therein.


CONCLUSIONS OF LAW

1  The May 1988 rating decision, which denied the veteran's 
claim of entitlement to service connection for residuals of a 
low back injury, is a final decision. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the May 1988 rating decision 
denying entitlement to service connection for residuals of a 
low back injury is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Residuals of a low back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 1999 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in July 2000 and supplemental statements of the case in 
July 2001, June 2003 and April 2004, which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In September 2003, after the relevant December 1999 rating 
decision, VA provided the veteran with adequate notice 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  While the notice provided to the 
veteran in September 2003, was not given prior to the RO 
adjudication of the relevant claim in December 1999, the 
notice was provided by VA prior to recertification of the 
claim, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
VA provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
to reopen a previously denied claim for service connection in 
the September 2003 notice and the July 2000 statement of the 
case, as well as what information and evidence must be 
submitted by the veteran in the September 2003 letter, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.

In this respect, the Board notes that the September 2003 
letter informed the veteran that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, but that he must give them enough information to 
request such evidence.  Although the letter did not 
specifically state the veteran could submit any evidence in 
his possession, it did state that he could provide VA with 
appropriate information to obtain evidence.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice prior to the initial RO decisions did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and a compensation examination report.  The 
veteran has not alleged that there are any other outstanding 
available medical records.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

In a March 1988 rating decision, the RO relevantly denied the 
veteran's claim of entitlement to service connection for 
residuals of a low back injury because there was no evidence 
of such a disability in his service medical records.  

The veteran underwent VA examination in March 1988.  
Afterwards, a May 1988 rating decision confirmed the earlier 
denial of service connection for a low back disability.  The 
veteran did not appeal the determination.  

The evidence of record at that time consisted of the 
veteran's service medical records, 1986 private hospital 
records, 1987 VA hospital records and the March 1988 VA 
examination report.  

The service medical records of record at that time, show no 
relevant complaints, findings, treatment or diagnoses 
associated with a low back disability.  An August 1979 
medical history report shows the veteran relevantly gave a 
report of recurrent back pain.  However, a notation indicated 
that his low back pain had resolved.  The accompanying 
separation examination report shows that clinical evaluation 
of the spine was normal.  

November 1986 private hospital records indicate that the 
veteran complained of low back pain and lower extremity 
weakness after injuring himself at work the week before.  X-
ray studies of the lumbar spine were normal.  The diagnosis 
was acute somatic dysfunction.

An October 1987 VA discharge summary notes that the veteran 
complained of intermittent weakness in the lower extremities 
since 1976 and subsequent numbness and tingling in his leg 
two years prior to the admission.  He reported having injured 
his back 2 years before the admission.  An electromyogram 
study revealed normal activity.  X-ray studies of the lumbar 
spine revealed minimal scoliosis.  The diagnosis at time of 
discharge was intermittent lower extremity weakness.

The March 1988 VA examination report shows that the veteran 
complained of low back pain when lifting more than 10 to 15 
pounds.  He complained that it would "throw his back out."  
Examination of his low back revealed flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees in 
both directions and good rotation.  The diagnoses included 
history of low back pain.  

In November 1999, the veteran submitted his current request 
to reopen the claim of entitlement to service connection for 
residuals of a low back injury.  

Evidence submitted subsequent to the May 1988 rating decision 
includes copies of service medical records not previously of 
record, new VA and private medical records, dating from May 
1985 to November 2003, as well as VA compensation examination 
reports dated in March 2003, November 2004 and February 2005.  
Additional evidence also includes a June 1989 workman's 
compensation claim and accompanying examination report.  
Letters from the veteran's private treating physicians were 
also submitted at various times.

VA treatment records, dating from May 1985 to November 1987, 
show the veteran complained of severe back pain and gave a 
history of a mild back strain in the military.  An October 
1987 CT scan of the lumbar spine revealed minimal posterior 
bulging of the L5-S1 disc.

A private October 1987 surgical pathology report shows that a 
muscle biopsy of the right quadriceps revealed mild myopathic 
changes.

In June 1989, the veteran filed a claim for workman's 
compensation, indicating he had injured his lower back while 
lifting something at work.  An accompanying general medical 
examination shows diagnoses of low back strain/sprain and 
lumbar dysfunction.  

In October 1991, the veteran submitted a report of accidental 
injury, indicating that he was shot 6 times in November 1990 
while exiting a lounge.  As a result he was paralyzed from 
his waist down.

A February 1991 private hospital discharge summary shows that 
the veteran was admitted in December 1990 for treatment of 
multiple gunshot wounds to the abdomen, left arm, left leg, 
left flank and back.  His wounds had resulted in paraplegia.  
The discharge summary also indicates that the veteran had 
multiple prior back injuries, without clear evidence of a 
herniated disc.  

In a December 1991 letter, one of the veteran's private 
treating physicians indicates that, as a result of the 
veteran's sustained gunshot wounds in November 1990, he 
underwent exploratory laparotomy with noted perforation of 
the transverse colon and partial omentectomy.  He retained a 
bullet fragment at L1 vertebrae with fragments of the bullet 
at T12 level.  He had no volitional use of his lower 
extremities and required a wheelchair for all activities.  He 
also required care for neurogenic bladder and bowel.  

The veteran also submitted service medical records not 
previously of record.  These records indicate that he was 
placed on physical profile in July 1976, in part, for back 
pain.  He again complained of low back pain in August 1976 
after having been hit in the back with a club a month before.  
Although X-ray studies of the back were within normal limits, 
he complained of shooting pain up and down the spine.  

Most of the post-1991 VA and private treatment records show 
ongoing and intermittent complaints and treatment for back 
pain without reference to its etiology or attributing it to 
his traumatic injury in 1991.  October 2001 and December 2001 
VA assessments from a physician's assistant and a neurologist 
respectively, note that the evidence of record shows the 
veteran did complain of back pain while on active duty and 
prior to his 1991 traumatic injury.  The October 2001 
examiner opined that the veteran had enough evidence to 
support his claim, while the December 2001 examiner felt that 
it was not unreasonable for the veteran to continue his 
claim.  

March 2003 VA orthopedic and neurological examination reports 
were also added to the record.  The neurologist diagnosed 
1990 gunshot wound to the lower spine and back with complete 
paraplegia and anesthesia below L3-4, with reflexia in the 
legs and no response to touch or pain below the inguinal 
region or mid buttocks.  Based on a review of the claims file 
and examination of the veteran, the orthopedic examiner 
opined that the evidence did indicate that the veteran had 
low back pain in service, but that his present complaints are 
all related to his gunshot wound.

November 2004 and February 2005 VA examinations were 
conducted in conjunction with the veteran's claim for special 
monthly compensation and do no refer to his back pain.

Analysis

The veteran is seeking to reopen the claim of entitlement to 
service connection for residuals of low back injury.  In 
November 1999, the veteran submitted a request to reopen this 
claim.  Because this request was initiated prior to August 
29, 2001, the amended version of 38 C.F.R. § 3.156(a) is not 
for application in this case.  Compare 38 C.F.R. § 3.156(a) 
(2003) with 38 C.F.R. § 3.156(a) (1999 and 2001); cf Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In a March 1988 rating decision, the veteran's claim seeking 
entitlement to service connection for residuals of a low back 
injury was denied.  That decision was predicated on a finding 
that the veteran's service medical records showed no evidence 
of low back disability.  A May 1988 rating decision confirmed 
the March 1988 determination and the veteran did not appeal 
the rating decision.

Since the veteran did not appeal the May 1988 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2001).

The Board must determine whether new and material evidence 
has been received since the RO's May 1988 decision because 
this preliminary determination affects the Board's legal 
jurisdiction to reach the underlying merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been received, 
the analysis must end regardless of what the RO determined.  
Id.  Indeed, analysis beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id., at 1384.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the May 1988 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Although much of the evidence submitted shows no more than 
ongoing treatment, the Board finds that the submitted 
evidence, particularly the service medical records not 
previously of record and the October 2001, December 2001 and 
March 2003 medical examiner's opinions, is new, not 
cumulative or redundant.  This newly submitted evidence is 
also material because it tends to show that the veteran had 
back problems in service and prior to his 1990 traumatic 
injury.  As such, the Board finds that such evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as the RO had previously 
denied service connection because there was no evidence of a 
low back disability during the veteran's period of service.  
Thus, the Board determines the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001), and the claim is reopened.  38 U.S.C.A. 
§ 5108.

Having reopened the veteran's claim, the Board must now 
determine whether entitlement to service connection for 
residuals of a back injury is warranted on the merits.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

While the evidence reveals that he currently has low back 
pain, there is no competent medical evidence of record 
etiologically linking the veteran's current low back pain to 
his service or any incident therein.  Although service 
medical records do show that he was treated in 1976 for low 
back complaints following an injury, subsequent service 
medical records show that his low back complaints resolved.  
The remainder of his service medical records does not show 
any further complaints or symptomatology associated with low 
back problems.  Although the veteran gave a history of low 
back problems at the time of his August 1979 separation 
examination, he indicated that the problem had resolved and 
the clinical evaluation of his spine was normal.  Under the 
circumstances, the Board finds that any low back problem 
treated in service was acute and transitory, which had 
completely resolved by the time he was separated from 
service.  Further, there is no medical evidence of record 
etiologically linking his currently diagnosed low back pain 
to his low back injury in service.  In this respect, the 
Board notes that both the October and December 2001 medical 
opinions merely indicate that the veteran did have complaints 
prior to his gunshot injury and that he either had enough 
evidence to support his claim or that it was not unreasonable 
for him to pursue his claim.  Neither examiner opined that 
there was an etiological link to his current disability.  
Further, evidence of record also shows at least 2 
intercurrent work-related back injuries, in 1987 and again in 
1989.  Finally, the March 2003 VA orthopedic examiner opined 
that his current low back complaints were unlikely related to 
his in-service injury and were more likely than not related 
to his gunshot wound incurred after service.

Although the veteran believes his current low back pain is 
the result of his in-service low back injury, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for 
residuals of a low back injury must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of a low back injury, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a low back injury is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


